Citation Nr: 0718154	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  90-52 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, other than post-traumatic stress disorder (PTSD), 
to include as secondary to service-connected disability.

2.  Entitlement to an increased rating for lumbosacral 
strain, with traumatic arthritis and disc disease, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable (initial) evaluation for 
right salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from April 1986 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), and a September 2003 rating decision by 
the Winston-Salem, North Carolina RO.  

In November 1994, March 1997, and July 1999, the Board 
remanded this case for further evidentiary development.  The 
requested development has been completed.  
While on remand, the veteran perfected an appeal with respect 
to the issue of entitlement to a compensable evaluation for 
right salpingectomy.  Also, in December 2003, the veteran 
withdrew from her appeal her claim of entitlement to service 
connection for a temporal mandibular joint disorder, to 
include arthritis.  The case has now been returned to the 
Board for further appellate consideration.   


FINDINGS OF FACT

1.  The veteran has a chronic depressive disorder that has 
been chronically worsened by her service-connected low back 
disability. 

2.  The veteran's service-connected low back disability is 
manifested by limitation of motion that does not more nearly 
approximate severe than moderate; forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less; 
neither listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, abnormal mobility on forced 
motion, nor neurologic impairment is present.

3.  The veteran's right salpingectomy disability is 
productive of no more than mild symptoms; it does not require 
continuous treatment. 


CONCLUSIONS OF LAW

1.  A chronic depressive disorder is proximately due to or 
the result of service-connected disability.  38 C.F.R. § 
3.310 (2006). 

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain, with traumatic arthritis and disc disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2006).

3.  The criteria for a compensable (initial) evaluation for 
right salpingectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.116a, Diagnostic Code 7614 (1994); 
38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7614 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, with respect to the low back and 
psychiatric disabilities, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The RO provided the veteran with the notice required under 
the VCAA, to include notice that she should submit any 
pertinent evidence in her possession, by letters mailed in 
January 2005 and March 2006.  The aforementioned notice was 
also provided to the veteran in a letter mailed to her in May 
2005, with respect to the right salpingectomy disability.  
The veteran was provided with the requisite notice with 
respect to the disability-rating and effective-date elements 
of her claims in a March 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining her service medical records 
and records from the Social Security Administration (SSA) 
pertaining to an award of disability benefits.  VA and 
private treatment records identified by the veteran were also 
requested and available records were retrieved.  The RO 
requested private treatment records from the Sacred Heart 
Health System in May and July 2004.  Records dated in July 
1991 were previously associated with the claims files.  No 
additional records were received from this facility, and the 
veteran was advised of this fact in the August 2004 statement 
of the case.  The duty to assist does not require any further 
attempts on the part of the RO to obtain these records.  
38 C.F.R. § 3.159(c)(1) (2006).  In March 2002, the Pensacola 
VA Outpatient Clinic reported that they had no records on the 
veteran; a formal finding on the unavailability of records 
from this facility was prepared in October 2006.  The veteran 
was notified of this fact in a November 2006 supplemental 
statement of the case and in a January 2007 letter.  

The veteran was afforded appropriate VA examinations earlier 
on; however, she has not undergone any recent examinations.  
According to a November 2005 deferred rating decision, an 
examination was not requested for the issue of evaluation of 
the low back disability, and the veteran failed to report to 
a June 2005 examination for evaluation of the right 
salpingectomy.  The RO observed that the veteran had failed 
to report for several scheduled examinations over the past 
two years.  In the November 2006 supplemental statements of 
the case, the RO noted that the veteran failed to report for 
the gynecological exam and notified the veteran that no 
further action on her gynecological and back claims would be 
taken unless she expressed a willingness to report for the 
required examinations.  The veteran did not respond.  Based 
on the foregoing circumstances, the Board finds that the duty 
to assist does not require that any further exams be 
scheduled.  

Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of her claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in November 2006.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  

II.  Service Connection

Evidentiary Background

The service medical records show that no psychiatric disorder 
was identified at the enlistment examination conducted in 
February 1986.  From October to December 1987, the veteran 
was seen in the mental health clinic for stressors that 
included marital and financial problems.  A diagnosis of 
adjustment disorder with mixed emotions and marital problems 
was provided on Axis I.  Assessments noted were adjustment 
disorder with depressed mood, and marital conflict.  

A June 1990 VA examination report notes that there was no 
evidence of a psychiatric or personality disorder.  

The January 1998 VA examination report, records from 
Pathology Associates dated from June to August 2001, records 
from New River Behavioral Health Care dated from 2000 to 
2002, and an August 2001 psychiatric evaluation report from 
Dr. K.B.   note the following diagnoses:  anxiety disorder, 
not otherwise specified with history of diagnosis of 
adjustment disorder; major depressive disorder; and major 
affective disorder.

Records from the SSA show that the veteran was awarded 
disability benefits in part for major depression with 
psychotic features, and anxiety in September 2002.   

The August 2003 VA mental examination report shows that the 
examiner reviewed the claims files.  On Axis I, the examiner 
provided a diagnosis of depressive disorder, not otherwise 
specified, previously called major depressive disorder.  On 
Axis II, the examiner provided a diagnosis of personality 
disorder, not otherwise specified.  The examiner commented 
that the veteran had difficulties in service that in all 
probability were a condition that was best described as an 
adjustment disorder.  The examiner maintained that the 
veteran had a longstanding maladaptive pattern of behavior, 
described as a personality disorder, which she had had "for 
many years."  The examiner noted that this resulted in 
greater incidents of Axis I diagnoses and reduced her 
capability of tolerating stress.  Therefore, it was the 
examiner's opinion that the veteran was more susceptible to 
intolerance of stress from chronic pain or any other physical 
or psychological stress, and so indeed her psychiatric 
condition would be aggravated by a condition such as chronic 
persistent back pain and problems.  The examiner stressed 
that although "the condition" was not caused by her back 
pain, it was certainly aggravated by it.  The examiner, 
however, noted that he could not assign a specific degree of 
aggravation by the chronic pain without resorting to 
speculation.  

In a September 2003 addendum, the examiner further explained 
that the veteran's personality disorder was a longstanding 
maladaptive pattern of behavior that "existed earlier on in 
life and was manifested first while in the military," when 
she was given a diagnosis of adjustment disorder.  By that 
she had an overreaction to a known psychosocial stressor the 
examiner maintained.  The examiner made the determination 
that the veteran had endured traumatic incidents when she was 
young that affected her personality, which rendered her less 
capable of dealing with stress.  The examiner noted that the 
identifiable stressors that occurred later in life, such as 
her physical conditions, resulted in her symptoms being 
greater in severity than they would have been had she not had 
the baseline personality disorder.  The examiner indicated 
that it was felt that the intensity of the veteran's back 
pain itself and her reaction to it were affected by her 
personality structure.  





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A personality disorder is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2006).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The August 2003 VA examiner has opined that the veteran 
manifested a personality disorder and adjustment disorder in 
service.  As noted above, personality disorders are not 
diseases or injuries for VA compensation purposes.  The 
August 2003 examiner did not diagnose a current adjustment 
disorder but did diagnose a depressive disorder, not 
otherwise specified.  He has also opined that the intensity 
of the veteran's back pain and her reaction to it are 
affected by her personality structure.  He also clearly 
stated that the veteran's "psychiatric condition," would be 
aggravated by a condition such as chronic back pain.  The 
Board has no reason to conclude that the psychiatric 
condition to which the examiner was referring did not include 
the veteran's depressive disorder.  Therefore, the Board 
concludes that service connection is warranted for the 
veteran's depressive disorder to the extent that it has been 
aggravated by her service-connected low back disability.  In 
so concluding, the Board has applied provisions of 38 C.F.R. 
§ 3.310 in effect prior to October 10, 2006, because the 
veteran's claim was filed long before the effective date of 
the amended criteria.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006) (effective Oct. 10, 2006) (to be codified at 38 
C.F.R. § 3.310(b)).




III.  Ratings Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Board notes that during the course of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contain notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003.

Also, the rating criteria for evaluating gynecological 
disorders were amended, effective May 22, 1995.  See Schedule 
for Rating Disabilities; Gynecological Conditions and 
Disorders of the Breast, 60 Fed. Reg. 19, 851-19,856 (Apr. 
21, 1995).  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date. 

Lumbosacral Strain, with Traumatic Arthritis and Disc Disease

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

In a July 1990 rating decision, the RO granted service 
connection for lumbosacral strain with osteoarthritis and 
decreased intervertebral discs [later re-characterized as 
described above], and assigned a 10 percent rating, effective 
April 28, 1990, the day following the veteran's discharge 
from service.  In the appealed rating decision of October 
1992, the RO increased the disability rating to 20 percent 
[effective August 9, 1991, by reason of a Board decision 
rendered in March 1997, on an earlier effective date claim].  

An August 1991 VA examination report shows that the veteran 
complained of low back pain and stiffness.  A physical 
examination revealed that on range of motion, the veteran had 
flexion to 40 degrees, extension to 30 degrees, and right and 
left lateral bending to 20 degrees.  There was mild 
tenderness in the lower lumbar region.  The veteran ambulated 
in the office without difficulty.  The motor exam revealed no 
focal weakness, atrophy, or fasciculation.  The straight leg 
raising test was negative to 90 degrees.  The examiner noted 
an impression of chronic low back strain without evidence of 
radiculopathy.  The examiner also noted that the veteran's 
lumbosacral condition "contributes somewhat to daily living 
chores."  

A May 1992 VA examination report shows that the veteran 
denied radiation of pain from the back to the legs, but 
maintained that she experienced pain in areas that included 
the hips.  The motor exam revealed strength of 5/5.  The 
sensory exam showed that the veteran was intact to light 
touch, pin prick, and joint position sense of the lower 
extremities.  Her coordination was normal, but her gait was 
antalgic.  Her deep tendon reflexes were 2+ and symmetric.  
There was diffuse tenderness over the back with no point 
tenderness.  The straight leg raising test was positive 
around 45 degrees on the right, and 50 to 55 degrees on the 
left.  The Patrick's test was negative bilaterally.

A May 1992 VA examination report shows that the veteran 
continued to complain of back pain that was exacerbated by 
physical activity, but did not radiate.  She had an 
unremarkable gait pattern.  There was no particular spasm or 
tenderness noted, but the veteran refused to flex beyond 30 
degrees secondary to complaints of back pain.  She had 20 
degrees of extension.  

A September 1997 VA orthopedic examination report notes that 
the claims files were reviewed.  The veteran continued to 
complain of pain and stiffness that were aggravated with 
activity, and she denied radicular symptoms.  On physical 
examination, she walked without a limp, and there was no 
paraspinal spasm.  She complained of pain and stiffness on 
range of motion.  She had flexion to 80 degrees, extension to 
15 degrees, lateral bending to 15 degrees, and normal 
rotation.  There was tenderness over the lower lumbar area.  
The examiner indicated that the veteran had a normal 
neurologic exam.  

A November 1997 magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed degenerative disc disease.  

A November 1997 addendum (neurology consult) notes the 
November 1997 MRI results and the September 1997 VA 
examination report.  Dr. E.S. noted that the aforementioned 
VA exam revealed a normal motor and sensory exam.  Dr. E.S. 
maintained that additional exams by a neurologist would not 
reveal new objective signs and that he would anticipate that 
the diagnosis of lumbosacral strain from degenerative disk 
disease would be as scientific as they could achieve. 

The December 1999 VA examination report shows that the 
examiner reviewed the claims files.  The veteran reported 
that she had several more "severe" episodes of back pain in 
the past year.  The examiner indicated that she did not 
complain of weakness per se or any unusual fatigue, and that 
she tried not to do enough for endurance to be a factor.  She 
denied that she experienced radiculopathy to the legs.  When 
asked whether she had to stay out of work or stay in bed or 
was unable to drive, walk, or do her daily activities for any 
more than a day at a time, she recalled three such episodes 
that year and two or three the previous year.  The longest 
period of time was three days; the other episodes lasted for 
one to two days.  These episodes were severe enough that she 
could only go to the bathroom and tend to personal hygiene; 
she was unable to drive a car, walk up and down steps, or 
perform any lifting.  

The examiner observed that the veteran walked with a slightly 
careful, but not antalgic gait, with a normal short stride.  
She used good posture sitting, and lifted herself without 
difficulty onto and off the examination table.  She went from 
supine to sitting and in the reverse without pain.  Rolling 
herself from left to right at 90 degrees on the table 
produced discomfort in the lower lumbar spine.  She 
experienced some tenderness on deep palpation.  On range of 
motion, the veteran had extension to 15 degrees; any movement 
beyond that point was uncomfortable.  Forward bending was to 
70 degrees.  Left lateral and right lateral flexion was to 30 
degrees; movement to 40 degrees produced discomfort.  
Rotation on the left was to 20 degrees and on the right to 25 
degrees, which produced some discomfort.  On straight leg 
raising, she had minor discomfort at 60 degrees on the left 
and none evinced on the right.  She had no weakness or 
sensory deficit.  Reflexes were 2+ and equal bilaterally.  
The examiner noted a diagnosis of chronic lumbar strain, 
symptomatic, with degenerative disk disease.    

At a May 2001 private psychiatric evaluation, the veteran 
reported that she last worked in January 2001, secondary to 
both increasing psychiatric symptoms and chronic severe back 
pain.  

A May 2001 medical report from Dr. D.C. notes that the 
veteran complained of chronic back pain.  Dr. D.C. reported 
that range of motion testing for the thoracolumbar spine was 
within normal limits.

An August 2003 VA orthopedic examination report shows that 
the veteran complained of back pain that radiated down her 
legs intermittently but daily.  She reported that she had had 
about 25 episodes of her back "going out" in the past 
year-at least two a month.  She indicated that she could 
spend as much as several days in bed with each one of these 
episodes; she had not been able to afford medical care over 
the past year or so.  When her back really bothered, about 
once a month, she used a cane.  Her major problem on a day-
to-day basis was walking up and down stairs as she lived in 
an upstairs apartment.  The physical examination revealed 
extension to "about 5 degrees," lateral bending to 10 
degrees, and forward flexion to 60 degrees, all of which were 
accompanied by pain through the movement.  X-rays showed 
diffuse degenerative disease of the lumbosacral spine.  The 
examiner provided a diagnosis of degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
with residuals.  

An August 2003 VA neurological examination report shows that 
the examiner reported on the prior MRI report and his prior 
November 1997 consultation report.  Based on a physical 
examination, the examiner concluded that the veteran 
currently had flexion limited to 60 to 70 degrees, normal 
lateral and extension movements of the spine, and normal 
reflexes, sensation, and strength.  


Legal Criteria

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe or a 20 percent evaluation 
if it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Analysis

As a preliminary matter, the Board notes that the veteran has 
complained of radicular symptoms but all neurological 
evaluations have failed to reveal any objective evidence of 
such symptoms.  Therefore, the veteran is not entitled to a 
separate rating for neurological impairment in either lower 
extremity.

As for the rating criteria in effect prior to and beginning 
September 23, 2002, with respect to evaluating intervertebral 
disc syndrome, the medical evidence shows that there are no 
ratable neurological manifestations associated with the 
service connected disability.  Thus, the veteran is not 
entitled on this basis to a rating in excess of 20 percent 
under Diagnostic Code 5293, or the new Diagnostic Code 5243.  
In addition, as for the rating criteria in effect from 
September 23, 2002, there is also no medical evidence showing 
physician-prescribed bed rest due to incapacitating episodes 
of intervertebral syndrome notwithstanding statements from 
the veteran that her back caused her to stay in bed on 
several occasions.  Thus, the veteran is not entitled on this 
basis to an increased rating in excess of 20 percent under 
the revised Diagnostic Code 5293 or new Diagnostic Code 5243.

As for the rating criteria in effect prior to September 26, 
2003, with respect to evaluating other disabilities of the 
spine, the words "slight," "moderate," "severe," and 
"marked" are not defined in the VA Schedule for Rating 
Disabilities.  Guidance is obtained from the amended 
regulations as the current definition of normal range of 
motion for the spine is based on medical guidelines in 
existence since 1984.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2006).  

Physical examinations showed that the veteran's low back 
disability is not productive of listing of the whole spine to 
the opposite side, marked limitation of forward bending in a 
standing position, or complete loss of lateral motion.  No 
examiner reported any abnormal mobility on forced motion of 
the lumbar spine.  A positive Goldthwaite's sign is also not 
documented in the medical evidence of record.  Thus, the 
veteran is not entitled to rating in excess of 20 percent 
under Diagnostic Code 5295.  

As for Diagnostic Codes 5292 and 5289, motion demonstrated on 
examination in August 1991, September 1997 (with pain), and 
December 1999 (with "discomfort"), ranged from full motion 
to moderate loss of motion.  Motion demonstrated on 
examination in May 1992 was a severe loss of motion on 
flexion, but loss of motion on extension was slight/moderate.  
In May 2001, the exam was noted as within normal limits.  At 
the August 2003 orthopedic exam, the veteran demonstrated 
severe loss of motion on extension, moderate/severe loss of 
lateral motion, and moderate loss of motion on flexion, with 
pain, but the neurological exam performed on the same day 
indicated that the veteran's lumbar motion ranged from normal 
motion to slight loss of motion.  Thus, the veteran's overall 
limitation of motion of the lumbar spine more nearly 
approximates moderate than severe.  In addition, as the 
veteran retains range of motion in her lumbar spine in all 
planes, clearly she does not have ankylosis of the lumbar 
spine.  Therefore, the veteran is not entitled to a rating in 
excess of 20 percent under Diagnostic Code 5292 or 5289.  

As for the rating criteria effective September 26, 2003, no 
additional relevant medical evidence has been added to the 
claims files since the August 2003 VA examinations.  There is 
no medical evidence of record that shows that the veteran's 
low back disability is productive of limitation of forward 
flexion to 30 degrees or less or demonstrable neurologic 
abnormalities.  Therefore, the veteran is not entitled to 
rating in excess of 20 percent under the amended schedule for 
evaluating spine disabilities.  

Right Salpingectomy 

In the instant appeal, the veteran is in receipt of a 
noncompensable initial evaluation for her service-connected 
right salpingectomy.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (providing that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  The Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

In a September 2003 rating decision, the RO granted service 
connection for the right salpingectomy disability, effective 
May 20, 1992, noted as the date of receipt of claim.  

Prior to May 22, 1995, salpingitis manifested by mild 
symptoms warranted a noncompensable evaluation, moderate 
symptoms warranted a 10 percent evaluation, and severe 
symptoms, such as chronic residuals of infections, burns, 
chemicals, foreign bodies, etc., warranted a 30 percent 
evaluation.  38 C.F.R. § 4.116a, Diagnostic Code 7614 (1994).

Effective May 22, 1995, under the General Rating Formula for 
Disease, Injury, or Adhesions of Female Reproductive Organs, 
for symptoms that do not require continuous treatment, a 
noncompensable evaluation is assigned.  A 10 percent 
evaluation is assigned for symptoms that require continuous 
treatment, and a 30 percent rating for symptoms not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7614 (1995-2006).  

With respect to the rating criteria in effect prior to May 
22, 1995, the Board observes that there is no medical 
evidence of symptoms warranting a compensable evaluation.  In 
various statements, the veteran maintained that she had four 
to five tubal pregnancies that were removed.  Records from 
Sacred Heart Hospital dated in July 1991 note that the 
veteran underwent removal of her right fallopian tube 
secondary to an ectopic pregnancy.  It was noted that the 
veteran posed a high risk for reoccurrence of ectopic 
pregnancy in the opposite tube.  Service connection is in 
effect for right salpingectomy, and the veteran is receiving 
special monthly compensation for the loss of use of a 
creative organ, effective as of May 20, 1992.  There is no 
medical evidence of record showing recurring symptoms 
associated with the disability.  Thus, the veteran is not 
entitled to a compensable rating under the old rating 
criteria.

With respect to the rating criteria effective May 22, 1995, 
the record reflects that the veteran underwent a VA 
examination in August 2003.  The examination report reflects 
that the examiner reviewed the claims files.  The summary the 
examiner provided accurately reflects the content of the 
medical records associated with the file and the history the 
veteran has reported.  The examiner conducted a physical 
examination and reported that it was normal.  There is no 
later medical evidence of any symptoms associated with this 
disability or showing that the veteran requires continuous 
treatment for the condition.  Therefore, the Board also 
concludes that the veteran is not entitled to a compensable 
evaluation under the new rating criteria. 

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the disabilities 
discussed above but has found none.  The Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The record reflects that the veteran has not 
required frequent hospitalizations for her service-connected 
low back disability or right salpingectomy and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the low 
back disability would be in excess of that contemplated by 
the assigned rating or that the average industrial impairment 
from the right salpingectomy would be to a compensable 
degree.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claims, that doctrine is not applicable to these 
claims.  


ORDER

Service connection for a chronic depressive disorder is 
granted on a secondary basis.  

A rating in excess of 20 percent for lumbosacral strain, with 
traumatic arthritis and disc disease is denied.

A compensable (initial) evaluation for right salpingectomy is 
denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


